Citation Nr: 0737599	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
psychophysiological gastrointestinal reaction.

3.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Huntington, 
West Virginia.

The issue of entitlement to a TDIU is addressed in the REMAND 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The evidence received since an unappealed June 1998 
rating decision continuing a prior denial of entitlement to 
service connection for PTSD is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.  

2.  The veteran's psychophysiological gastrointestinal 
reaction is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2.  The schedular criteria for a disability rating of 60 
percent, but not higher, for psychophysiological 
gastrointestinal reaction have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346, 
§ 4.130, Diagnostic Code 9205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the instant appeal, the veteran was provided with the 
notice required under the VCAA by a letter mailed in December 
2005, after the initial adjudication of the claims in 
September 2002.  Additionally, the veteran was also provided 
with the requisite notice with respect to the effective-date 
element of his claims in a September 2007 letter.    

Though the December 2005 VCAA letter itself is not in 
compliance with the Court's holding in Kent, the September 
2002 rating decision, the October 2004 statement of the case, 
the September 2005 supplemental statement of the case, and 
the August 2007 supplemental statement of the case, 
specifically informed the veteran of the type of evidence 
that was lacking in the prior denial and of the type of 
evidence that was necessary to reopen the claim.  
Specifically, the veteran was advised that the RO needed 
evidence showing that an alleged service stressor occurred 
and that he needed to provide such evidence or at least 
provide verifiable details concerning his alleged stressors.  
Although the December 2005 VCAA letter did not advise the 
veteran that his PTSD claim was the subject of a prior denial 
and therefore new and material evidence was necessary to 
reopen the claim, as previously discussed, he was properly 
advised of the evidence and information that he should 
submit.  

Moreover, though the December 2005 letter did not 
specifically request that the veteran submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request that he submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain such evidence.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Following the receipt of all pertinent evidence, the 
originating agency readjudicated the veteran's claims in 
August 2007.  There is no indication or reason to believe 
that any ultimate decision of the originating agency on the 
merits of the claims would have been different had VCAA 
notice been provided at an earlier time.  

In regard to VA's duty to assist, the record reflects that 
the veteran's service medical records and post-service 
treatment records have been obtained.  In addition, he was 
afforded an appropriate VA examination in response to his 
claim for an increased rating.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the pertinent 
implementing regulation.

Legal Criteria

New and Material Evidence
 
Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).   However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Increased Disability Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Rating Schedule provides that when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence - PTSD

A prior denial of service connection for PTSD was continued 
in an unappealed June 1998 rating decision because the 
evidence then of record showed that he did not participate in 
combat with the enemy and failed to corroborate that any 
stressor supporting a diagnosis of PTSD had occurred.

The subsequently received evidence includes no evidence that 
tends to corroborate the veteran's alleged participation in 
combat with the enemy or to corroborate the occurrence of any 
stressor supporting a diagnosis of PTSD.  Consequently, none 
of the evidence added to the record since the June 1998 
decision is material.  Accordingly, reopening of this claim 
is not in order.

Increased Disability Rating - Psychophysiological 
Gastrointestinal Disorder

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability.

The veteran is currently assigned a 30 percent evaluation for 
psychophysiological gastrointestinal reaction.  When service 
connection for that disability was initially granted, he was 
rated pursuant to Diagnostic Code 9502.  However, this 
Diagnostic Code became defunct prior to September 2001 when 
the current claim for an increased rating was raised.  
Currently, psychiatric or mental disorders are rated under 
the General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130, Diagnostic Codes 9201-9440.

Under that formula, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A  50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The Board has thoroughly reviewed the evidence of record and 
finds that the record does not support a grant of an 
increased rating under the general formula for rating mental 
disorders.  For example, when examined by a VA psychiatrist 
in March 2006, the diagnosis was PTSD both chronic and 
severe, a disability for which service connection has been 
denied.  On a December 2004 VA mental disorders examination, 
depression with psychotic features; PTSD, alcohol and poly 
drug abuse, and personality disorder, not otherwise 
specified, were diagnosed.  At the most recent VA psychiatric 
examination in April 2007, the examiner concluded that a 
diagnosis of PTSD was not in order because the veteran had no 
verified stressor and that a diagnosis of psychophysiological 
gastrointestinal reaction is not sustained because there was 
no evidence of a psychiatric disorder affecting the 
gastrointestinal system.  Although the report of a January 
2006 digestive system examination shows that the examiner 
diagnosed psychophysiologic gastrointestinal reaction, the 
examiner did not identify any of the symptoms associated with 
a higher rating under the general formula for rating mental 
disorders, nor did the examiner suggest that the condition is 
productive of more than the occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks contemplated by a 30 percent rating.  


In addition, because the veteran's psychophysiological 
gastrointestinal reaction involves both a mental and physical 
component, the Board is obliged to consider whether any 
rating codes applicable to the physical component of the 
disability at issue, concerning his gastrointestinal 
symptoms, may allow for a higher rating here.

Digestive disorders are governed under 38 C.F.R. § 4.114.  
Considering the veteran's primary physical symptoms of 
stomach pains, vomiting, and epigastric distress, the Board 
finds that Diagnostic Code 7346 (hernia hiatal), is 
applicable by analogy.  Under diagnostic code 7346, a 60 
percent rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114.

The evidence shows that when examined by VA in August 2002 
Dr. Rosner, reported that upon a review of the medical 
records and interview with the veteran, it was apparent that 
his stomach disorder had worsened over the years.  During a 
February 2004 VA examination, the veteran reported severe 
heartburn, vomiting after eating, and sometimes vomiting a 
"bloody liquid."  He further reported that his hiatal 
hernia and reflux will wake him up at night and he 
experienced frequent hiccups during flare-ups of the hiatal 
hernia and reflux which again resulted in vomiting.  On VA 
examination in December 2004 the veteran reported that his 
stomach symptoms were worse.  He had constant pain in his 
mid-abdominal region and experienced diarrhea intermittently.  
He reported vomiting three times a week following meals.  
Over the past year he had experienced a 14 pound weight loss.  
The veteran was again afforded a VA examination in April 
2006.  He reiterated his previous complaints of vomiting, 
diarrhea, nausea and abdominal pain.  He also reported pain 
on swallowing and regurgitation of food.  He noted that his 
appetite was poor and he again experienced weight loss.  At 
the December 2004 VA examination he weighed 145 pounds and 
his current weight was 132 pounds, which was a loss of 13 
pounds.  The diagnoses were gastroesophageal reflux disease 
and psychophysiological gastrointestinal reaction.  

Although there is a conflict in the record concerning whether 
the veteran has gastrointestinal symptoms due to his service-
connected psychiatric disability, the January 2006 VA 
examiner has concluded that the veteran does.  In so 
concluding, the examiner noted that the record demonstrated 
that the veteran had had persistent gastrointestinal symptoms 
over the years, but had an essentially normal endoscopy in 
2004 and continued to have psychiatric issues.  The Board 
will resolve reasonable doubt in the veteran's favor and find 
that he continues to have a psychophysiological 
gastrointestinal reaction.  The Board notes that the veteran 
also has gastroesophageal reflux disease for which service 
connection has not been granted, but this disorder is not 
responsible for his weight loss.  In the Board's opinion, the 
record adequately establishes that the gastrointestinal 
manifestations of the service-connected psychiatric 
disability more nearly approximate the criteria for a 60 
percent rating.  


ORDER

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to service 
connection for PTSD is denied.

Entitlement to a 60 percent evaluation for 
psychophysiological gastrointestinal reaction throughout the 
period of the claim is granted, subject to the criteria 
governing the payment of monetary benefits.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).   

In this particular case at hand, the above Board decision has 
awarded the veteran a 60 percent rating for 
psychophysiological gastrointestinal reaction.  As a result, 
he satisfies the threshold requirements of § 4.16(a) for 
consideration of a TDIU.

The question remains, however, whether the veteran is 
unemployable as a consequence of his service-connected 
disability.  A medical opinion is necessary to address 
whether the veteran is unemployable due to his 
psychophysiological gastrointestinal reaction.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his service-connected disability during 
the period of this claim or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to ascertain 
whether the veteran is currently 
unemployable due solely to his service-
connected psychophysiological 
gastrointestinal reaction.  The RO or 
the AMC is to advise the veteran that 
failure to appear for the examination, 
without good cause, will result in a 
denial of his claim.  All communications 
with the veteran must be documented.

The claims folders must be made 
available to and reviewed by the 
physician.  Any necessary tests should 
be conducted, and clinical findings 
should be recorded in detail.  The 
physician should identify all functional 
impairment resulting from the service-
connected disability and the impact of 
the disability on the veteran's ability 
to work.  In addition, the physician 
should provide an opinion as to whether 
it is at least as likely as not that the 
service-connected disability precludes 
the veteran from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background.  
The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for a 
TDIU.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


